Affirm as modified and Opinion Filed July 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00299-CR
                                     No. 05-12-00300-CR

                       COURTNI MICHELLE SCHULZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-00501-J, F11-00342-J

                             MEMORANDUM OPINION
                        Before Justices Bridges, FitzGerald, and Myers
                                 Opinion by Justice Bridges

       Courtni Michelle Schulz waived a jury and pleaded guilty to credit card abuse and theft

of property from an elderly person valued at $500 or more but less than $1,500. See TEX. PENAL

CODE ANN. § 31.03(a), (e)(3), (f)(3)(A), 32.31(b), (d) (West 2011 & Supp. 2012). Pursuant to

plea agreements, the trial court deferred adjudicating guilt, placed appellant on five years’

community supervision, and assessed a $1,000 fine and $85,506.22 in restitution in each case. In

her sole issue on appeal, appellant challenged the sufficiency of the evidence to support the

amount of restitution ordered. In our opinion of February 27, 2013, we sustained appellant’s
issue, set aside the trial court’s restitution orders, and ordered the trial court to conduct a hearing

to determine the proper amount of restitution.

       On April 12, 2013, we reinstated the appeals and adopted the trial court’s findings that

the parties reached an agreement regarding the amount of restitution.             We have received

supplemental records containing the amended community supervision condition that orders

appellant to pay $45,000 in restitution. Accordingly, we modify the trial court’s judgments to

reflect the restitution amount is $45,000 in each case. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
120299F.U05                                               
                                                          
                                                          
                                                         /David L. Bridges/
                                                         DAVID L. BRIDGES
                                                         JUSTICE




                                                  ‐2‐ 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


COURTNI MICHELLE SCHULZ,                              Appeal from the Criminal District Court
Appellant                                             No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                      F10-00501-J).
No. 05-12-00299-CR         V.                         Opinion delivered by Justice Bridges,
                                                      Justices FitzGerald and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered July 11, 2013

 
 
 
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                              ‐3‐ 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                        JUDGMENT


COURTNI MICHELLE SCHULZ,                                 Appeal from the Criminal District Court
Appellant                                                No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                         F11-00342-J).
No. 05-12-00300-CR         V.                            Opinion delivered by Justice Bridges,
                                                         Justices FitzGerald and Myers participating.
THE STATE OF TEXAS, Appellee



     Based on the Court’s opinion of this date, the trial court’s order of deferred adjudication
is MODIFIED as follows:

       The section entitled “Restitution” is modified to show “$45,000.”

       As modified, we AFFIRM the trial court’s order of deferred adjudication.



       Judgment entered July 11, 2013

                                                      
                                                      
                                                      
                                                      
 
                                                     /David L. Bridges/
 
                                                     DAVID L. BRIDGES
 
                                                     JUSTICE
 

 


                                              ‐4‐